Exhibit 10.5

 

MONTPELIER RE HOLDINGS LTD.

 

2012 LONG-TERM INCENTIVE PLAN

 

2015 RESTRICTED SHARE UNIT
AWARD AGREEMENT

 

This Award Agreement (the “Award Agreement”) is made and entered into as of [·],
2015 between Montpelier Re Holdings Ltd. (the “Company”) and [EMPLOYEE’S FULL
NAME] (the “Participant”).

 

The Company hereby grants to the Participant an incentive award (the “Award”) on
the terms and conditions as set forth in this Award Agreement and in the
Company’s 2012 Long-Term Incentive Plan (the “Plan”), as it may be amended from
time to time.

 

In accordance with this grant, and as a condition thereto, the Company and the
Participant agree as follows:

 

SECTION 1.  Restricted Share Units.  The Participant is hereby granted [·]
Restricted Share Units (“RSUs”).

 

SECTION 2.  Nature of Award.  RSUs represent the opportunity to receive shares
of common stock of the Company, par value 1/6 cents per share (“Shares”), as are
earned in accordance with Section 3, 4 or 5 of this Award Agreement.

 

SECTION 3. Vesting.  Subject to the Participant remaining actively employed in
good standing (as determined by the Committee in its sole discretion) through
the applicable Vesting Date (as defined below), the RSUs awarded pursuant to
Section 1 above shall vest in [five (5)] equal tranches at midnight as of [[·],
2016], [[·], 2017], [[·], 2018], [[·], 2019] and [[·], 2020], respectively (each
of the five preceding dates, a “Vesting Date”).  Shares shall be issued by the
Company to the Participant in satisfaction of the Award as soon as reasonably
practicable following each Vesting Date, but in no event later than the last day
of the calendar quarter in which the Vesting Date falls.

 

SECTION 4.  Termination of Employment.  Except as set forth in Section 5 below,
and unless otherwise determined by the Committee:

 

(a)         if the Participant’s employment with the Company or an Affiliate is
terminated at any time prior to the date upon which all RSUs awarded pursuant to
Section 1 above are fully vested pursuant to Section 3 above (the “Final Vesting
Date”):

 

(i)                                     for any reason other than termination by
the Company or an Affiliate, as applicable, for Cause, then all RSUs awarded
pursuant to Section 1 above that are unvested at the date of such termination
shall be forfeited; or

 

(ii)                                  by the Company or an Affiliate, as
applicable, for Cause, then all RSUs awarded pursuant to Section 1 above,
whether vested or unvested at the date of such termination, shall be forfeited.

 

--------------------------------------------------------------------------------


 

(b)         if the Participant provides the Company or an Affiliate, as
applicable, with notice of his or her intent to terminate employment at any time
prior to the Final Vesting Date, then all RSUs awarded pursuant to Section 1
above, whether vested or unvested at the date notice is given, shall be
forfeited.

 

For purposes of the Plan and this Award Agreement, a transfer of employment from
the Company to any Affiliate or vice versa, or from one Affiliate to another,
shall not be considered a termination of employment.

 

SECTION 5. Change of Control.  Notwithstanding the provisions of Sections 3 and
4 above, if within twenty-four (24) months following the occurrence of a Change
of Control, there is a Termination of Employment:

 

(a)         (i) by the Company or an Affiliate, as applicable, without Cause or
due to Company-mandated (or Affiliate-mandated, as applicable) retirement,
(ii) on account of death or Disability or (iii) by the Participant on account of
a Constructive Termination, then upon such termination, all outstanding RSUs
awarded pursuant to Section 1 above shall vest in full.  Shares shall be issued
to the Participant by the Company as soon as reasonably practicable after such
termination but not later than March 15 of the year following the year of
vesting;

 

(b)         by the Participant other than on account of a Constructive
Termination, then all RSUs awarded pursuant to Section 1 above that are unvested
at the date of termination shall be forfeited, and Shares with respect to any
RSUs awarded pursuant to Section 1 above that are vested at the date of
termination shall be issued to the Participant by the Company as soon as
reasonably practicable after such termination but not later than March 15 of the
year following the year of vesting; or

 

(c)          by the Company or an Affiliate, as applicable, for Cause, then all
RSUs awarded pursuant to Section 1 above, whether vested or unvested at the date
of termination, shall be forfeited.

 

SECTION 6.  Tax Withholding.  The Participant may elect to satisfy, in whole or
in part, any liability for withholding taxes and social security (or similar)
liabilities required under applicable law to be withheld in respect of the Award
either by (a) having the Company withhold from the number of Shares issued to
the Participant pursuant to the RSUs awarded pursuant to Section 1 above a
number of Shares having an aggregate Fair Market Value equal to such withholding
liability or (b) making a cash payment to the Company equal to the amount of
such withholding liability; provided, however, that in the event that the
Participant elects to make a cash payment, the Company reserves the right to
retain the Shares until the Participant has delivered the full amount of such
cash payment to the Company.

 

SECTION 7.  No Rights as a Shareholder.  The Participant shall have no rights as
a shareholder with respect to any Shares underlying the Award until and unless
the Participant’s name is entered in the Company’s Register of Members as the
holder of such Shares and a Share certificate is issued to the Participant upon
payment with respect to the Award.  Except as otherwise provided in
Section 4(b) of the Plan, Section 7(c) of the Plan or Section 8 below, no
adjustments shall be made for dividends or distributions (whether ordinary or
extraordinary, and whether in cash, Shares, other securities or other property)
on, or other events relating to, Shares underlying the RSUs

 

--------------------------------------------------------------------------------


 

awarded pursuant to Section 1 above for which the record date is prior to the
date such Shares are delivered.

 

SECTION 8.  Dividend Equivalents.  To the extent any cash dividends are paid on
Shares with respect to the period commencing on the date hereof and ending on
the date that all Shares underlying the RSUs have been issued hereunder, the
Participant shall be entitled to receive, within seventy (70) days following the
respective payment dates of such dividends (subject to the Participant’s
continued active employment in good standing (as determined by the Committee in
its sole discretion) until the earlier of the relevant dividend equivalent
payment date and the date that the holder of the applicable RSUs becomes
entitled to payment with respect thereto), a cash payment equivalent to the cash
dividends paid on the number of Shares underlying the outstanding RSUs awarded
pursuant to Section 1 above on such dividend equivalent payment date.  Payments
made pursuant to this Section 8 shall be in the form of ordinary compensation. 
In the event that a record date with respect to the payment of a cash dividend
on Shares occurs while RSUs granted hereunder remain outstanding, but payment of
such dividend does not occur until after the date that such RSUs have been
settled, the Participant shall be entitled to dividend equivalents hereunder as
if such dividend had been paid while the RSUs remained outstanding.

 

SECTION 9.  Transferability.  In accordance with Section 9(a) of the Plan, the
Participant may designate a beneficiary or beneficiaries to receive any cash or
property to which he or she may be entitled in respect of the Award in the event
of his or her death on a form to be provided by the Committee.  Except as
otherwise provided herein or in Section 9(a) of the Plan, (a) neither the Award
nor any right hereunder shall be assignable or transferable by the Participant,
other than by will or the laws of descent and distribution, (b) neither the
Award nor any right hereunder may be pledged, attached or otherwise encumbered
other than in favor of the Company and (c) any purported pledge, attachment or
encumbrance thereof other than in favor of the Company shall be void and
unenforceable against the Company or any Affiliate.  All terms and conditions of
the Plan and this Award Agreement, including but not limited to any applicable
vesting conditions, shall be binding upon any permitted successors and assigns.

 

SECTION 10.  Ratification of Actions.  By accepting the Award or other benefit
under the Plan, the Participant and each Person claiming under or through him or
her shall be conclusively deemed to have indicated the Participant’s (or such
Person’s) acceptance and ratification of, and consent to, any action taken under
the Plan or the Award by the Company, the Board or the Committee.  Unless
otherwise expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or the
Award shall be within the sole and plenary discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon all Persons,
including the Company, any Affiliate, the Participant, any holder or beneficiary
of the Award and any shareholder.  In the event of any conflict between any
provision of the Plan and this Award Agreement, the terms and provisions of the
Plan shall control.

 

SECTION 11.  Notices.  Any notice hereunder to the Company shall be addressed to
its office, Montpelier House, 94 Pitts Bay Road, Hamilton HM08, Bermuda;
Attention: Corporate Secretary, and any notice hereunder to the Participant
shall be addressed to him or her at the address specified in the Company’s
records, subject to the right of either party to designate at any time hereafter
in writing some other address.

 

--------------------------------------------------------------------------------


 

SECTION 12.  Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings as used or defined in the Plan.

 

SECTION 13.  Governing Law and Severability.  The validity, construction and
effect of this Award Agreement shall be determined in accordance with the laws
of Bermuda, without giving effect to the conflict of laws provisions thereof. 
If any provision of this Award Agreement is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of this Award Agreement, such provision shall be
construed or deemed stricken as to such jurisdiction, and the remainder of this
Award Agreement shall remain in full force and effect.

 

SECTION 14.  No Right to Employment.  The grant of the Award shall not be
construed as giving the Participant the right to be retained as an employee,
director or consultant.  The rights and obligations of any individual under the
terms of his office, employment or consultancy with the Company or any past or
present Affiliate shall not be affected by his participation in the Plan and the
Plan (and/or the Award Agreement) shall not form part of any contract of
employment or consultancy agreement between the individual and any such
company.  An employee, non-employee director or consultant shall have no right
to be granted an Award under the Plan.  Further, the Company or an Affiliate may
at any time dismiss the Participant from employment or discontinue any
directorship or consulting relationship, free from any liability or any claim
under the Plan or this Award Agreement, unless otherwise expressly provided in
the Plan or herein.

 

SECTION 15.  Data Collection and Processing.  By participating in the Plan, the
Participant consents to the collection, processing, transmission and storage by
the Company, in any form whatsoever, of any data of a professional or personal
nature which is necessary for the purposes of introducing and administering the
Plan.  The Company may share such information with any past or present
Affiliate, the trustee of the Company’s employee benefit trust (if applicable),
its registrars, brokers, other third party administrator or any person who
acquires the company on a Change of Control or who acquires the undertaking or
part-undertaking which employs the Participant, whether within or outside of the
European Economic Area.

 

SECTION 16.(1)  Clawback Policy.  The Award shall be subject to the Clawback
Policy, to the extent provided by such policy.  A copy of the Clawback Policy,
as currently in effect on the date hereof, has been attached hereto as Appendix
A.  The Committee may take all actions with respect to the Award, whether vested
or unvested, consistent with the Clawback Policy, including but not limited to
the rescission, modification or cancelation of the Award and recovery of amounts
previously paid or awarded pursuant to the Award.  By accepting the Award, the
Participant and each Person claiming under or through him or her shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, the Clawback Policy

 

--------------------------------------------------------------------------------

(1)  Note to Draft: To be included only with respect awards for employees who
are Section 16 officers.

 

--------------------------------------------------------------------------------


 

with respect to the Award.  Neither this Section 16 nor Section 9(o) of the Plan
shall be the Company’s exclusive remedy with respect to such matters.

 

SECTION 17.  Dispute Resolution.  (a)  Mediation and Arbitration.  If a dispute
arises out of or relates to this Award Agreement or the breach hereof, and if
the dispute cannot be settled through negotiation, such dispute shall be
resolved in accordance with Section 10 of the Plan.

 

(b)                                 Waiver of a Jury Trial.  The Participant
hereby waives, to the fullest extent permitted by applicable law, any right he
or she may have to a trial by jury in respect to any litigation directly or
indirectly arising out of, under or in connection with this Award Agreement or
the Plan.

 

(c)                                  Confidentiality.  The Participant hereby
agrees to keep confidential the existence of, and any information concerning, a
dispute described in this Section 17, except that he or she may disclose
information concerning such dispute to the mediator, arbitrator or other body
that is considering such dispute in accordance with Section 10 of the Plan or to
his or her legal counsel (provided that such counsel agrees not to disclose any
such information other than as necessary to the prosecution or defense of the
dispute).

 

SECTION 18.  Amendment of this Award Agreement.  In accordance with
Section 7(b) of the Plan, the Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate
this Award Agreement prospectively or retroactively; provided, however, that,
except as set forth in Section 19 below or as deemed necessary by the Committee
in order to comply with applicable law, tax rules, stock exchange rules or
accounting rules, any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair the rights of the Participant (or any holder or beneficiary of the Award)
under this Award Agreement shall not to that extent be effective without the
consent of the Participant (or, as applicable, such holder or beneficiary).

 

SECTION 19.  Sections 409A and 457A of the Code.  It is intended that the RSUs
awarded pursuant to Section 1 above shall be exempt from Sections 409A and 457A
of the Code pursuant to the “short-term deferral” rule applicable to each such
section, as set forth in the regulations or other guidance published by the IRS
thereunder.  Notwithstanding any provision of this Award Agreement to the
contrary, in light of the uncertainty with respect to the proper application of
Sections 409A and 457A of the Code, the Company reserves the right to make
amendments to the Award as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Sections 409A and 457A of the Code.  In
any case, the Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on the Participant
or for the Participant’s account in connection with the Award (including any
taxes and penalties under Sections 409A and 457A of the Code), and neither the
Company nor any of its Affiliates shall have any obligation to indemnify or
otherwise hold the Participant harmless from any or all of such taxes or
penalties.

 

SECTION 20.  Headings and Construction.  Headings are given to the sections of
this Award Agreement solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement or any provision herein.  Whenever the
words

 

--------------------------------------------------------------------------------


 

“include”, “includes” or “including” are used in this Award Agreement, they
shall be deemed to be followed by the words “but not limited to”.

 

SECTION 21.  Consents.  The Participant’s rights in respect of the Award are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents that the Committee may determine to be necessary or advisable
(including, without limitation, the Participant’s consenting to the Company’s
supplying to any third-party recordkeeper of the Plan such personal information
as the Committee deems advisable to administer the Plan).

 

SECTION 22.  Counterparts.  This Award Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
which taken together will constitute one and the same instrument,
notwithstanding that all parties have not signed the same counterpart, and
delivery of the signatures provided for below by facsimile, e-mail of scanned
images in PDF format or other electronic transmission may be relied upon, and
will have the same force and effect, as the originals of such signatures.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be duly
executed as of the date first written above.

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

by:

 

 

 

Name:

[NAME]

 

 

Title:

[TITLE]

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

by:

 

 

 

Name:

[EMPLOYEE’S FULL NAME]

 

 

Title:

[TITLE]

 

[Note: For Section 16 Officers the Clawback Policy will be added as an Appendix
to this Agreement]

 

--------------------------------------------------------------------------------